Citation Nr: 0012223	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-13 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St., Louis, Missouri, which denied the veteran's claim of 
entitlement to service connection for PTSD.


FINDING OF FACT

There is competent medical evidence showing a current 
diagnosis of PTSD, allegedly related to claimed in-service 
stressors.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for PTSD is well 
grounded under the provisions of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that the veteran has submitted a claim 
which is plausible and capable of substantiation.  The Board 
has based this finding on VA outpatient and examination 
reports, dating from 1986 to 1997, which reflect that the 
veteran has been diagnosed as having PTSD based on alleged 
stressors claimed during his active duty service in Vietnam 
in 1969.  However, for reasons detailed below, the Board will 
not render a decision on the merits of this claim at the 
present time.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

Since the claim of entitlement to service connection for PTSD 
is well grounded, the VA has a duty to assist the veteran in 
the development of facts pertinent to this claim.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103 (1999); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty includes 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  If an examination report is incomplete, the Board 
must await its completion, or order a new examination, before 
deciding the veteran's claim.  See Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992).  

Under VA laws and regulations, service connection may be 
granted for a disability incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  However, VA regulations reflect that 
symptoms attributable to PTSD are often not manifested in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

Prior to June 18, 1999, the requirements for service 
connection for PTSD were: medical evidence establishing a 
clear diagnosis of the condition; credible supporting 
evidence that the claimed stressor actually occurred; and a 
link, established by 


medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
This earlier regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  The 
regulation also provided that, if the claimed in-service 
stressor was related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded a combat citation, such as the Purple Heart Medal, 
Combat Infantryman Badge, or similar combat citation, was 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  Id.

With respect to either version of the regulation, if it is 
determined that a veteran did not engage in combat with the 
enemy, or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West v. Brown, 7 Vet. App. 70, 76 (1994). 

As noted above, numerous VA outpatient and examination 
reports, dating from 1986 to 1997, reflect that the veteran 
has been diagnosed as having PTSD based on alleged stressors 
claimed during his active duty service in Vietnam in 1969.  
More specifically, the veteran maintains that in July 1969, 
he accidentally blew up a Vietnamese child with a grenade 
along Highway 1, 2L1 between Ninh Wa and Nha Trang.  The 
veteran reported that an investigation was not conducted into 
the killing.  He also indicated that in February 1969, just 
south of Nha Trang, his artillery outfit was overrun by enemy 
forces and that his unit suffered a few casualties.  Finally, 
he maintains that he was frequently assigned to outside 
perimeter listening post duties, which he found to have been 
stressful.  While the 


RO attempted to verify the claimed stressors by obtaining 
service medical records and morning reports, dated in January 
and February 1969, it did not take any further steps, to 
include contacting the United States Armed Services Center 
for Research of Unit Records (USASCRUR), for the purpose of 
determining the circumstances of these events.  In other 
words, the RO made no further efforts to verify stressors 
claimed by the veteran.  

In addition, during a February 1999 hearing at the St. Louis, 
RO, the veteran testified that he had been awarded Social 
Security Administration (SSA) disability benefits because of 
his PTSD.  The Court has interpreted the duty to assist to 
include requesting information and records from the SSA which 
were relied upon in any disability determination.  See Tetro 
v. West, 13 Vet. App. 404 (2000); Hayes v. Brown, 9 Vet. App. 
67, 73-74 (1996); Block v. Brown, 7 Vet. App. 343, 347 
(1994); Waddell v. Brown, 5 Vet. App. 454, 457 (1994); 
Gregory v. Brown, 5 Vet. App. 108, 113 (1993);  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370, 372 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  Accordingly, these 
records must be obtained and associated with the claims file 
prior to final adjudication of the veteran's claim. 

Therefore, in order to fully and fairly adjudicate the 
veteran's claim of entitlement to service connection for 
PTSD, this case is REMANDED to the RO for the following 
actions:

1.  With any necessary authorization from 
the veteran, the RO should attempt to 
obtain from the SSA copies of records 
pertinent to his claim for SSA disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  The RO should contact the veteran and 
request that he identify the specific 
names, addresses, and approximate dates 
of treatment for all health care 


providers, private and VA, from whom he 
has received treatment since service for 
PTSD.  When the requested information and 
any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.  The 
veteran should also be afforded an 
opportunity to submit any additional 
evidence, not already of record, of 
stressful or traumatic events supporting 
his claim for service connection for 
PTSD.  

3.  The RO should then attempt to verify 
the veteran's alleged stressors with the 
U.S. Armed Services Center for Research 
of Unit Records, 7798 Cissna Road, 
Springfield, Virginia 22150.  Following 
the receipt of a response from the 
USASCRUR, the RO must prepare a report 
detailing the nature of any stressor 
which it has determined is established by 
the record.  This report is then to be 
added to the claims folder.  This report 
must be secured even if the veteran fails 
to provide any additional stressor 
information. 

4.  If, and only if, the record 
establishes the existence of a verified 
stressor or stressors, then the RO should 
arrange for the veteran to be accorded an 
examination by a VA psychiatrist. The 
purpose of the examination is to 
determine the nature and extent of any 
psychiatric disorder which may be 
present.  All indicated studies, 
including post-traumatic stress disorders 
sub scales, are to be performed.  In 
determining whether or not the veteran 
has PTSD due to an in-service stressor 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the USASCRUR 


and/or the RO may be relied upon.  The 
claims folder must be provided to and 
reviewed by the examiner prior to the 
conduct of any requested study.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report must be typed. 

5.  Following the completion of the 
foregoing the RO should review the claims 
file to ensure that all of the foregoing 
development has been completed in full.  
In particular, the RO must review the VA 
psychiatric examination report to verify 
that any diagnosis of PTSD rendered by 
the examiner was based on a verified 
history.  If the examiner relied upon a 
history which is not verified that 
examination report must be returned as 
inadequate for rating purposes.

6.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, the RO should issue a 
supplemental statement of the case and 
provide an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



